Citation Nr: 0818298	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-30 573	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 9, 
1980, for the grant of service connection for schizophrenia. 

2.  Whether a timely substantive appeal was filed on the 
issues of entitlement to service connection for a bilateral 
knee disability and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for degenerative changes of the spine, and if so, 
whether the claim should be granted.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes of the spine, and if so, whether the 
claim should be granted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 7, 1968, to 
May 20, 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In March 2008, the Board granted an effective date of June 1, 
1977, for the grant of service connection for a psychiatric 
disorder and found that the veteran had submitted a timely 
substantive appeal with respect to the issues of entitlement 
to service connection for a bilateral knee disability and 
whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
degenerative changes of the spine.  In addition, the Board 
remanded the issues of entitlement to service connection for 
a bilateral knee disability and whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for degenerative changes of the spine.  
However, as will be discussed in more detail below, the Board 
subsequently learned that at the time the March 2008 Board 
decision was issued the veteran was already deceased.  

An appeal pending before the Board of Veterans' Appeals when 
the appellant dies will be dismissed.  38 U.S.C.A. § 7104 
(a); 38 C.F.R. § 20.1302.  The Board of Veterans' Appeals 
(Board) may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.  

Accordingly, the March 2008 Board decision which variously 
decided or remanded the issues listed above is vacated.


FINDING OF FACT

On March 31, 2008, the Board was notified by the veteran's 
sister that the veteran died in June 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


